



Exhibit 10.1






ManpowerGroup Inc.
100 Manpower Place
Milwaukee, Wisconsin 53212


____________ ___, 2018
[NAME]
[POSITION]
ManpowerGroup Inc.
100 Manpower Place
Milwaukee, WI 53212
[NAME]:
Please refer to our letter agreement dated and accepted by you on [DATE] (the
“Severance Agreement”) regarding your severance benefits. We have agreed to
amend the Severance Agreement as follows:
1.    The following provision will be added as a new Section [20]:
“Consistency with Applicable Law. Nothing in this Agreement prohibits you from
voluntarily reporting possible violations of law or regulation to any
governmental agency, including, but not limited to the Department of Justice,
the Securities and Exchange Commission, or any other state or federal regulatory
authority, or making other disclosures that are protected under the
whistleblower provisions of federal, state or local laws or regulations. You do
not need prior authorization from the Consolidated ManpowerGroup to make such
reports or disclosures and you are not required to notify the Consolidated
Manpower Group or any of its agents that you have made such reports or
disclosures; however, we encourage you to do so. Finally, your good faith report
or disclosure shall not trigger the forfeiture rights under Subsection [2(h)] of
this Agreement or otherwise limit your right to receive an award for information
provided to any government agency.”
The capitalized terms used above which are not otherwise defined in this letter
will have the meanings assigned to them in the Severance Agreement. Except as
modified by this letter, the Severance Agreement will remain in full force and
effect.
Please confirm your agreement with the foregoing by signing and returning to the
Corporation a copy of this letter.
MANPOWERGROUP INC.




By:    


Agreed as of the __ day of ____________, 2018.




By:    
[NAME]









